     Case 3:16-md-02741-VC Document 8438 Filed 12/12/19 Page 1 of 3



 1   NIELSEN, PETERSON & NIELSEN LLP
     Jonathan Nielsen (SBN: 239416)
 2   jonathan@npnlaw.com
     Kirt J. Peterson (SBN: 245071)
 3   kirt@npnlaw.com
     Tanner Nielsen (SBN: 294525)
 4   tanner@npnlaw.com
     4015 Mission Oaks Blvd., Suite B
 5   Camarillo, CA 93012
     Telephone: (805) 639-8600
 6   Facsimile: (805) 228-4669
 7   Attorneys for Plaintiff,
     ARMANDO VARGAS CHAVEZ
 8
 9                            UNITED STATES DISTRICT COURT
10                          NORTHERN DISTRICT OF CALIFORNIA
11
12                                             )
     IN RE: ROUNDUP PRODUCTS                   )   MDL No. 2741
13   LIBABILITY LITIGATION                     )
                                               )   Case No.: 3:16-md-02741-VC
14                                             )
     _____________________________________ )       STIPULATION FOR EXTENSION OF
15                                             )   TIME TO OPPOSE MOTION FOR
     Armando Vargas Chavez v. Monsanto Co., et )   SUMMARY JUDGMENT AND
16   al.,                                      )   PROPOSED ORDER
                                               )
17   3:18-cv-04855                             )   DENIED
                                               )
18                                             )
                                               )
19                                             )
                                               )
20                                             )
                                               )
21                                             )
                                               )
22                                             )
                                               )
23                                             )
                                               )
24                                             )
                                               )
25                                             )
                                               )
26                                             )
                                               )
27
28


      STIPULATION FOR EXTENSION OF TIME TO OPPOSE MOTION FOR SUMMARY JUDGMENT –
                                         page 1
      Case 3:16-md-02741-VC Document 8438 Filed 12/12/19 Page 2 of 3



 1           The parties, by and through their respective counsel, hereby agree and stipulate, and
 2   jointly request that the Court agree to the following stipulation allowing for the extension of time
 3   to file an opposition to Defendant’s Motion For Summary Judgment.
 4                                                RECITALS
 5           WHEREAS, Defendant Monsanto Co. filed a Motion for Summary Judgment as to
 6   Plaintiff Armando Vargas Chavez’s complaint.
 7           WHEREAS, opposition to the Motion for Summary Judgment is due on December 10,
 8   2019.
 9           WHEREAS, Counsel for the Plaintiff and Defendant have agreed that Plaintiff may have
10   an extension to file an opposition provided that Defendant is also provided an extension to reply
11   to the opposition.
12           THEREFORE, the parties stipulate and agree as follows:
13           1.     Plaintiff Armando Vargas Chavez’s opposition to Defendant Monsanto Co.’s
14   Motion For Summary Judgment is extended to December 24, 2019.
15           2.     Defendant Monsanto Co.’s reply to Plaintiff Armando Vargas Chavez’s
16   opposition is extended to January 7, 2020.
17           IT IS SO STIPULATED:
18   DATED: December 10, 2019
19                                                 NIELSEN, PETERSON & NIELSEN LLP
20                                                       /s/ Jonathan Nielsen
                                                   By:_____________________________
21                                                       Jonathan Nielsen
22                                                       Attorney for Plaintiff

23
     DATED: December 10, 2019                      WILKINSON WALSH + ESKOVITZ LLP
24
25                                                       /s/ Brian L. Stekloff
                                                   By:_____________________________
26                                                       Brian L. Stekloff
                                                         Attorney for Defendant
27
28


      STIPULATION FOR EXTENSION OF TIME TO OPPOSE MOTION FOR SUMMARY JUDGMENT –
                                         page 2
      Case 3:16-md-02741-VC Document 8438 Filed 12/12/19 Page 3 of 3



 1                                       [PROPOSED] ORDER
 2          Based on the stipulation of the parties and for good cause appearing, the Court ORDERS
 3   as follows:
 4          1. Plaintiff Armando Vargas Chavez’s opposition to Defendant Monsanto Co.’s motion
 5                 for summary judgment is due December 24, 2019.
 6          2. Defendant Monsanto Co.’s reply to Armando Vargas Chavez’s opposition is due
 7                 January 7, 2020.
                                                                   ES DISTRICT
                                                                  T            C
 8                                                              TA




                                                                                      O
                                                            S




                                                                                       U
                                                          ED
 9          IT IS SO ORDERD:




                                                                                        RT
                                                      UNIT
                                                                              D
10
            December 12, 2019
                                                                         DENIE




                                                                                              R NIA
     DATE: _____________________                        ___________________________________
11                                                      Vince Chhabria
                                                        United State District Cour        ia
                                                                                       Judge
                                                                                   Chhabr
                                                       NO
12                                                                               e
                                                                         V i n c




                                                                                              FO
                                                                J u d ge
13                                                      RT




                                                                                          LI
                                                          H    ER




                                                                                      A
14
                                                                    N                     C
                                                                                      F
                                                                        D IS T IC T O
15                                                                            R
16
17
18
19
20
21
22
23
24
25
26
27
28


      STIPULATION FOR EXTENSION OF TIME TO OPPOSE MOTION FOR SUMMARY JUDGMENT –
                                         page 3
